[Cite as Lee-Good v. Unknown, 2010-Ohio-6636.]

                                    Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




MS. DORA LEE-GOOD

        Plaintiff

     v.
Case No. 2010-09485-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL
UNKNOWN


         {¶ 1} On July 28, 2010, this court issued an entry dismissing the City of Akron
as a party and ordering plaintiff’s to submit an amended complaint naming an
appropriate defendant or face dismissal of her case. Plaintiff has failed to comply with
the court order. Therefore, plaintiff’s action is DISMISSED without prejudice. The court
shall absorb the costs of this case.




                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:
Ms. Dora Lee-Good
1256 Vernon Odom Blvd.
Akron, Ohio 44307

DRB/laa
Filed 10/12/10
Sent to S.C. reporter 1/21/11